Citation Nr: 0939844	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-21 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for infertility.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by frequent ankle and wrist pain.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by heart palpitations.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).

6.  Entitlement to service connection for an undiagnosed 
illness manifested by breathing difficulties and chest 
discomfort.

7.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue and insomnia.

8.  Entitlement to service connection for a gastrointestinal 
disability, to include an undiagnosed illness manifested by 
diarrhea, parasites, and blood in the sputum.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty in the U.S. Marine Corps 
from December 1975 to October 1979.  He had subsequent 
service in the United States Marine Corps Reserve, the 
Arizona Army National Guard, and the United States Army 
Reserve, including a period of active duty for training 
(ACDUTRA) from February to July 1984, and a period of active 
service in the Southwest Asia theater of operations from 
August 1991 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In October 2006, the appellant testified 
before a Decision Review Officer at the RO.  

As set forth in more detail below, a remand is necessary with 
respect to the claims of service connection for headaches; an 
undiagnosed illness manifested by frequent ankle and wrist 
pain; an undiagnosed illness manifested by heart 
palpitations; an acquired psychiatric disorder, including 
PTSD; an undiagnosed illness manifested by breathing 
difficulties and chest discomfort; a gastrointestinal 
disability; and an undiagnosed illness manifested by fatigue 
and insomnia.  These issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The appellant is not infertile.  



CONCLUSION OF LAW

Infertility was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist under the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  As set forth in more detail 
below, the facts in this case are not in dispute and the 
appeal must be denied as a matter of law.  Thus, the Board 
finds that any deficiency in VA's VCAA notice or development 
action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 
252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that 
the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive).

Background

The appellant's available service treatment records are 
negative for complaints or findings of infertility.  

In December 2001, the appellant submitted an application for 
VA compensation benefits, seeking service connection for 
numerous disabilities, including infertility, which he 
related to his exposure to unknown environmental hazards 
during his Gulf War service.  

In support of his claim, the RO obtained VA and private 
clinical records identified by the appellant.  In pertinent 
part, these records show that in October 1998, the appellant 
underwent an infertility evaluation after he and his spouse 
had been unable to conceive a child after two years.  He 
reported that he had been married twice before and that each 
of his former spouses had become pregnant.  He indicated that 
his current spouse had had no prior pregnancies.  In 
completing a medical history, the examiner asked the 
appellant about his exposure to radiation, pesticides, and 
solvents.  Based on the appellant's response, the examiner 
wrote "questionable-none known."  Examination showed no 
abnormalities.  Laboratory testing showed that the 
appellant's sperm count was not low.

VA clinical records obtained by the RO include a May 2001 
Persian Gulf registry examination report.  On examination, 
the appellant's complaints included a low sperm count.  He 
claimed that after his Desert Storm service, he noticed a 
change in the quality of his ejaculate.  He indicated that he 
had had one child prior to his Gulf War service, apparently 
without difficulty.  He indicated that he had had another 
child after his Gulf War service, but that in vitro 
fertilization had been necessary.  No fertility abnormalities 
were identified on examination.

The appellant underwent VA medical examination in October 
2002.  He reported that it was his understanding that his 
sperm count was low, although he indicated that his fertility 
problem seemed to have been solved as he and his current 
spouse had now had two children.  The examiner noted that the 
claims folder contained a fertility evaluation which showed a 
sperm count of 296 x 106 x 6, with 75 percent motility, which 
did not appear to be low.  Additionally, the examiner noted 
that using the appellant's sperm for artificial insemination, 
his spouse had been able to conceive one child.  Since that 
time, they had had another child without resorting to medical 
intervention.  The examiner therefore concluded that the 
appellant did not have a fertility problem.  The diagnoses 
included "[q]uestion about fertility problem in the past, 
but this certainly is not the cause now, with the veteran's 
wife now pregnant twice."  

At an October 2006 hearing, the appellant testified that 
after he remarried in 1995, he and his spouse had been unable 
to conceive a child for three years.  He indicated that they 
sought medical treatment, as "we really weren't certain if 
there was a problem on behalf of my wife or myself."  
Transcript at page 10.  He indicated that he was advised by a 
urologist that "I couldn't have kids, period."  Id.  
Nonetheless, they proceeded with artificial insemination and 
successfully conceived a child.  Two years later, they 
conceived a second child without intervention.  The appellant 
testified that his second child, however, was "beginning to 
show signs of slowness."  The appellant's representative 
indicated that in light of the appellant's obvious fertility, 
he wished to recharacterize his claim as one for service 
connection for any potential disabilities of his child.  

Applicable Law

Service connection

Service connection may be established for disability 
resulting from injury suffered or disease contracted in line 
of duty; or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (west 
2002).  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

As discussed in detail above, on his original application for 
VA compensation benefits, the appellant sought service 
connection for infertility, which he theorized was due to his 
exposure to environmental hazards during his service in the 
Southwest Asia theater of operations in the Gulf War.  

After carefully considering the record on appeal, the Board 
finds that service connection for infertility is not 
warranted.  The appellant's service treatment records are 
entirely negative for notations of infertility.  While the 
post-service clinical records show that the appellant 
underwent a fertility evaluation in 1998 after he and his 
spouse had trouble conceiving, he was not diagnosed as having 
infertility at that time.  Indeed, since that time, he and 
his spouse have conceived two children.  Thus, it is clear 
that the appellant does not have infertility.  Indeed, he 
does not contend otherwise.  See October 2006 hearing 
transcript at page 10.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability (or, in 
certain circumstances, objective indications of a chronic 
disability resulting from an undiagnosed illness or 
illnesses).  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2009), 
38 C.F.R. § 3.317 (2009).  In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  

In this case, the evidence of record shows that the appellant 
does not have infertility and he does not contend otherwise.  
As noted, absent proof of a present disability, there can be 
no valid claim.  Brammer, 3 Vet. App. at 225.  Based on the 
undisputed facts of this case, service connection for 
infertility must be denied.

In reaching this decision, the Board has considered the 
arguments of the appellant and his representative to the 
effect that service connection is warranted for a potential 
birth defect, as his youngest child is "beginning to show 
signs of slowness."  Hearing transcript at page 10.  

The law, however, precludes an award of service connection 
for disability due to a birth defect of a veteran's child.  
See Martin v. Brown, 8 Vet. App. 138 (1995) (per curium) 
(affirming Board decision denying service connection for the 
birth defects and deaths of a veteran's three children, 
claimed as secondary to his exposure to Agent Orange, on the 
basis that 38 U.S.C.A. §§ 101(2) and 1116(a)(1)(A) preclude 
the award of service connection for the children because they 
are not "veterans").  

The Board has considered the provisions of 38 U.S.C.A. § 
1805, a statute which provides monetary benefits for children 
of Vietnam veterans, and veterans with certain service in 
Korea, who were born with the birth defect spina bifida, 
possibly as the result of the exposure of one or both parents 
to herbicides during active service.  See Pratt v. Nicholson, 
20 Vet. App. 252 (2006) (discussing legislative history of 
section 1805).  In this case, however, section 1805 is 
inapplicable because the evidence does not show, nor does the 
appellant contend, that he served in Vietnam or Korea, nor 
have his children been shown to have spina bifida.  Under 
these circumstances, section 1805 is not for application.  



ORDER

Service connection for infertility is denied.  



REMAND

The appellant seeks service connection for numerous 
conditions which he contends are causally related to his 
active service, particularly his period of service in the 
Southwest Asia theater of operations during the Gulf War.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist a claimant in the development of the 
claim.  This duty includes obtaining relevant records from a 
Federal department or agency, including the service 
department.  VA may only end its efforts to obtain these 
records if it is concluded that the records sought do not 
exist or that further attempts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).

In this case, the appellant's service treatment and personnel 
records are incomplete.  Indeed, the present record on appeal 
does not contain complete service treatment and personnel 
records corresponding to any of the appellant's periods of 
active service.  This has not escaped the attention of the 
appellant, who has specifically argued that there are 
additional records relevant to his claim in the possession of 
the Department of Defense.  See e.g. April 13, 2007 letter to 
VA congressional liaison.  

The appellant's service treatment records are obviously 
relevant, given his claims of service connection.  
Additionally, the Board notes that service personnel records, 
particularly those corresponding to the appellant's period of 
active service in the Southwest Asia theater of operations 
from August 1991 to April 1992, are particularly important to 
a determination of combat status for purposes of his claim of 
service connection for PTSD.  See VA O.G.C. Prec. Op. No. 12-
99, 65 Fed. Reg. 6,256-58 (2000).

A review of the record indicates that the RO has not made 
sufficient efforts to obtain the appellant's service medical 
and personnel records.  As discussed above, the appellant has 
served in the United States Marine Corps, Marine Corps 
Reserve, Arizona Army National Guard, and in the Army 
Reserve.  VBA's Adjudication Procedure Manual proscribes the 
procedures for obtaining such records, including making 
requests to multiple repositories of records, including both 
the National Personnel Records Center and Records Management 
Center.  See M21-1MR, Pt. III, subpart iii.  

In addition, it appears that the post-service medical record 
may be incomplete.  In an April 2009 memorandum, the 
appellant's representative indicated that the appellant 
continued to receive regular treatment at the VA Medical 
Center (VAMC) in Phoenix due to "social and industrial 
hardships."  The most recent records from that facility are 
dated in September 2001.  On remand, therefore, the RO must 
seek to obtain these records. 

Additionally, at his October 2006 hearing, the appellant 
testified that he had been referred for evaluation by a 
specialist for possible sleep apnea, in light of his 
complaints of fatigue, insomnia and irregular breathing.  The 
appellant has not yet provided the necessary information to 
allow VA to obtain those records.  He is advised that it is 
his responsibility to submit or identify records of treatment 
in support of his claim.  See 38 U.S.C.A. § 5107(a) (West 
2002); see also 38 C.F.R. § 3.159(c) (providing that it is 
the claimant's responsibility to provide enough information 
to identify and locate private medical records, including the 
custodian holding the records, the condition for which 
treatment was provided, and the time frame covered by the 
records).

Under the VCAA, VA also has a duty to obtain a medical 
opinion when the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After 
examining the record, the Board finds that additional medical 
opinions are necessary with respect to several claims.  

Regarding the appellant's claims of service connection for 
fatigue, insomnia, and breathing difficulties, the record on 
appeal shows that after attending a VA general medical 
examination in October 2002, the appellant was scheduled for 
an appointment in the sleep lab in connection with his 
complaints of fatigue, insomnia, and breathing difficulties.  
The appellant, however, failed to report for the appointment 
without explanation.  At his October 2006 hearing, the 
appellant acknowledged missing the appointment and explained 
that he would be willing to report for an additional 
examination in connection with his claims.  

The appellant is advised that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2009).  When 
entitlement to a VA benefit cannot be established without a 
current VA examination, as in this case, and a claimant, 
without good cause, fails to report for such examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated on the evidence of record.  38 
C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  38 C.F.R. 
§ 3.655(a) (2009); see also Turk v. Peake, 21 Vet. App. 565, 
568 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
repositories of records and request 
complete service medical and personnel 
records corresponding to the appellant's 
service in the U.S. Marine Corps from 
December 1975 to October 1979, as well as 
his subsequent service in the Arizona 
Army National Guard, and the United 
States Army Reserve, particularly records 
corresponding to his period of ACDUTRA 
from February to July 1984, and his 
period of active service from August 1991 
to April 1992.  All efforts to obtain 
these records must be documented in the 
claims folder.  The RO may only end its 
efforts to obtain these records if it is 
concluded that the records sought do not 
exist or that further attempts to obtain 
them would be futile.  

2.  The RO should contact the Phoenix 
VAMC and request copies of treatment 
records pertaining to the appellant for 
the period from September 2001 to the 
present.  

3.  The RO should contact the appellant 
and ask that he provide the necessary 
authorizations to obtain records from the 
private specialist who evaluated him for 
sleep apnea in December 2006.  He should 
also be asked to provide the necessary 
information regarding any other medical 
provider who may possess records relevant 
to his claimed disabilities.  

4.  The appellant should be scheduled for 
a VA orthopedic examination to evaluate 
the nature and etiology of any current 
disability manifested by frequent ankle 
and wrist pain.  The claims folder must 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
asked to delineate the appellant's 
claimed wrist and ankle symptoms, and 
comment whether there is any objective 
evidence that the appellant suffers from 
such symptoms.  If so, the examiner 
should opine whether it is at least as 
likely as not that such symptoms are 
attributable to a known clinical 
diagnosis, including rheumatoid 
arthritis, or whether such symptoms are 
due to an undiagnosed illness resulting 
from service in Southwest Asia during the 
Gulf War.  If the claimed symptoms are 
attributable to a known clinical 
diagnosis, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the diagnosed disorder 
is causally related to the appellant's 
periods of active service or any incident 
therein.  

5.  The appellant should be scheduled for 
a VA medical examination to evaluate the 
nature and etiology of any current 
disability manifested by breathing 
difficulties and chest discomfort.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to delineate the 
appellant's claimed chest and pulmonary 
symptoms, and comment whether there is 
any objective evidence that the appellant 
suffers from such symptoms.  If so, the 
examiner should opine whether it is at 
least as likely as not that such symptoms 
are attributable to a known clinical 
cause or diagnosis, including 
deconditioning, or whether such symptoms 
are due to an undiagnosed illness 
resulting from service in Southwest Asia 
during the Gulf War.  If the claimed 
symptoms are attributable to a known 
clinical diagnosis, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the diagnosed 
disability is causally related to the 
appellant's periods of active service or 
any incident therein.  

6.  The appellant should be scheduled for 
a VA medical examination to evaluate the 
nature and etiology of any current 
disability manifested by fatigue and 
insomnia.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be asked to delineate the 
appellant's claimed symptoms, and comment 
whether there is any objective evidence 
that the appellant suffers from such 
symptoms.  If so, the examiner should 
opine whether it is at least as likely as 
not that such symptoms are attributable 
to a known clinical diagnosis, including 
sleep apnea, or whether such symptoms are 
due to an undiagnosed illness resulting 
from service in Southwest Asia during the 
Gulf War.  If the claimed symptoms are 
attributable to a known clinical 
diagnosis, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the diagnosed disorder 
is causally related to the appellant's 
periods of active service or any incident 
therein.  

7.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claims, 
considering all the evidence of record.  
If any benefit sought remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


